Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 8, 2020

                                    No. 04-19-00716-CV

    THE STATE OF TEXAS ex. rel. Todd A. Durden, In His Official Capacity as County
                                   Attorney,
                                  Appellants

                                              v.

 James T. 'Tully' SHAHAN, In His Official Capacities as County Judge, Mark Frerich, In His
 Official Capacity as County Commissioner, Joe Montalvo, In His Official Capacity as County
Commissioner, Dennis Dodson, In His Official Capacity as County Commissioner, Tim Ward, In
  His Official Capacity as County Commissioner, Kinney County Commissioners Court and
                                     Kinney County,
                                        Appellees

                 From the 63rd Judicial District Court, Kinney County, Texas
                                    Trial Court No. 4866
                          Honorable Sid L. Harle, Judge Presiding


                                       ORDER
       Appellees have filed a motion to dismiss. Appellant is ORDERED to file a response to
the appellees’ motion on or before January 21, 2020.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court